Case 2:21-cv-04111-GRB-ST Document 8-1 Filed 07/27/21 Page 1 of 2 PageID #: 145




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------- X
ZIP AVIATION LLC,                                       :    CIVIL ACTION NO.
                                                        :    2:21-CV-04111-GRB-ST
                       Plaintiff,                       :
                                                        :
         -against-                                      :   AFFIDAVIT IN SUPPORT OF MOTION
                                                        :   TO ADMIT COUNSEL PRO HAC VICE
ROBINSON AVIATION (RVA), INC. and                       :
THE TOWN OF EAST HAMPTON,                               :
                                                        :
                       Defendant.
                                                        :
                                                        X
-------------------------------------------------------

I, William V. O’Connor, being duly sworn, hereby depose and say as follows:

 1.        I am an Attorney with the law firm Cooley LLP.

 2.        I submit this affidavit in support of my motion for admission to practice pro hac vice

           in the above-captioned matter.

 3.        As shown in the Certificate of Good Standing annexed hereto, I am a member in good

           standing of the bar of the state of California.

 4.        There are no pending disciplinary proceedings against me in any state or federal court.

 5.        I have never been convicted of a felony.

 6.        I have never been censured, suspended, disbarred or denied admission or

           readmission by any court.

 7.        Attorney Registration Number: California Bar No. 216650.

 8.        Wherefore, your affiant respectfully submits that he be permitted to appear as

           counsel and advocate pro hac vice in case 2:21-CV-04111-GRB-ST for The Town

           of East Hampton.




253655960 v1
Case 2:21-cv-04111-GRB-ST Document 8-1 Filed 07/27/21 Page 2 of 2 PageID #: 146




Dated: July 27, 2021




                                             By:
                                                   William V. O’Connor (CA SBN 216650)
                                                   COOLEY LLP
                                                   4401 Eastgate Mall
                                                   San Diego, CA 92121-1909
                                                   woconnor@cooley.com
                                                   +1 858 550-6000

                                                   Attorneys for The Town of East Hampton



 State of Colorado, County of Boulder
 The foregoing instrument was acknowledged before me
 this 27th day of July, 2021. By William V. O’Connor.


 Nichole L. Matteo, Notary Public
 My Commission Expires: 9/5/2024




                                            -2-
253655960 v1
